Response to Amendment
The reply filed on 02 July 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): . See 37 CFR 1.111. 
         In the election/response filed on 05 November 2020, Applicants elected, without traverse, Group III, claims 25-31.  Claims 25-31 were subject to examination on the merits in the Office action maield 14 January 2021. 
          It is noted that the amendments filed 02 July 2021, are now drawn to a non-elected invention, i.e., the invention of Group I.  Specifically Applicants are referred to the restriction requirement of 06 May 2020, wherein Group I was directed to isolated Metschnikowia species and Group III, claims 25-31, were drawn to compositions comprising xylitol and those having Metschnikowia cells completely removed, See original claim 28.  The two Groups were established as independent and distinct inventions and as noted, Applicants elected Group III (claims 25-31) without traverse.  In addition, Applicants specifically note that the subject matter of claims 1-13, e.g. Group I, have been introduced into the claims (See the Table in Remarks, p. 5 as filed on 02 July 2021)   Thus, the amendments as filed on the 02 July 2021 currently are drawn to withdrawn subject matter and there currently are NO claims pending drawn to the elected subject matter of Group III.  Thus, Applicants have amended the claims to be drawn to a non-elected invention (Group I) and therefore, claims 26 and 29-48 are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b), leaving NO claims pending which are drawn to the elected invention.  It is emphasized that the restriction requirement was made Final in the Office action of 14 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        08 September 2021